Citation Nr: 0816554	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the right knee disability.

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to the right knee disability.

4.  Entitlement to an extension of a temporary total 
convalescent rating beyond January 31, 2006, under 38 C.F.R. 
§ 4.30, based on a period of convalescence following right 
knee surgery in December 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1990 to October 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.

In August 2007, a Board hearing was held at the RO before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  The transcript from that hearing has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

Review of the record indicates that the appellant has been in 
receipt of VA Vocational Rehabilitation services.  However, 
his Vocational Rehabilitation file has not been associated 
with the claims file or considered by the RO in its 
determination of the appellant's eligibility for TDIU 
benefits.  The Vocational Rehabilitation file should be 
obtained and associated with the claims file.

Review of the record also reveals that the appellant had been 
receiving fee-based physical therapy treatment for his 
service-connected right knee.  This treatment was noted in a 
February 2006 VA clinic note.  However, these fee-basis 
records have not been obtained and associated with the claims 
file.  VA is therefore on notice of records that may be 
probative to the claim(s).  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In addition, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of 
the relevant VA treatment records not already of record and 
associate said records with the claims file.

A disability which is proximately due to or the result of a 
service-connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Consideration of the factors discussed 
in the Allen case is not reflected in the rating decision on 
appeal in that there is no analysis of whether or not the 
service-connected right knee disability has caused any 
additional left knee or low back pathology, including whether 
the condition is aggravated by any service-connected 
disability.  There is also no VA medical opinion addressing 
whether the appellant required convalescence beyond January 
31, 2006, after his December 2005 right knee surgery.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand 
such medical opinions should be obtained.

These considerations require further investigation by medical 
professionals as the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty 
to assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, what 
part of such evidence he should obtain 
and what part the Secretary will attempt 
to obtain on his behalf, the types of 
evidence he may submit to demonstrate the 
worsening or increase in severity of the 
service-connected right knee disability, 
the effects of the service-connected 
right knee disability on his daily life 
and employment, and notify the appellant 
of the criteria (including specific 
measurement or test result) under the 
Diagnostic Code which will be used to 
evaluate his disability, as well as any 
alternate Diagnostic Codes which might be 
applicable.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The appellant should be told to submit 
all pertinent evidence regarding his 
claims he has in his possession.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his right and left knee 
conditions and his lumbar spine disorder 
since 2005, and secure all available 
relevant reports not already of record 
from those sources.  In particular, the 
appellant should identify for the AMC/RO 
all sources of right knee physical 
therapy treatment since December 2005.

To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  The appellant's VA Vocational 
Rehabilitation file should be obtained 
and associated with the claims file. 

4.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for an 
appropriate examination to determine the 
nature, extent and severity of his right 
knee disability, as well as his left knee 
and low back disorders.  The claims 
folder should be made available to and 
reviewed by the examiner.  Any studies 
deemed necessary should be performed.  
The examiner should describe all 
symptomatology due to the appellant's 
service-connected right knee disability, 
including all sequelae of surgery, to 
include a detailed description of all 
associated scars.  

Based on the review of the record and the 
examination of the veteran (or claims 
file review alone if examination is not 
accomplished), the examiner must also 
opine as to whether it is at least as 
likely as not that any condition of the 
left knee or the low back is related to 
the service-connected right knee 
disability, including by way of 
aggravation.  

Based on the review of the record and the 
examination of the veteran (or claims 
file review alone if examination is not 
accomplished), the examiner must also 
state whether the appellant required any 
period of convalescence after the right 
knee surgery in December 2005, and, if he 
did, the length of time so required.  

The rationale for all opinions expressed 
should also be provided in a legible 
report.  

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should include 
consideration of whether any left knee or 
low back pathology is causally or 
etiologically related to the appellant's 
service-connected right knee disability, 
to include by aggravation.  The 
readjudication should also be 
accomplished with application of all 
appropriate legal theories, including 
38 C.F.R. §§ 3.321, 4.40, 4.59; Esteban 
v. Brown, 6 Vet. App. 259 (1994); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

